Exhibit SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2007 and 2006 (Dollars in thousands, except per share data) Assets 2007 2006 Cash and due from banks $ 16,060 $ 16,926 Interest-bearing deposits in other banks 10,637 4,881 Federal funds sold 9,316 12,504 Securities available for sale 79,208 61,519 Securities held to maturity (fair value $58,632 and $66,036) 58,885 67,268 Restricted equity securities, at cost 2,008 2,029 Loans held for sale 229 446 Loans, net of unearned income 373,825 335,006 Less allowance for loan losses 4,952 4,480 Loans, net 368,873 330,526 Bank-owned life insurance 16,302 12,521 Premises and equipment, net 18,093 15,324 Goodwill 14,255 9,057 Intangible assets, net 4,792 4,868 Other assets 7,351 6,148 Total assets $ 606,009 $ 544,017 Liabilities, Redeemable Common Stock, and Stockholders' Equity Liabilities: Deposits: Noninterest-bearing $ 80,685 $ 80,581 Interest-bearing 433,246 382,041 Total deposits 513,931 462,622 Short-term borrowed funds 3,055 110 Long-term borrowed funds 6,555 5,835 Other liabilities 9,656 6,907 Total liabilities 533,197 475,474 Commitments and contingencies Redeemable common stock held by ESOP 1,091 988 Stockholders' equity Common stock, par value $1; 10,000,000 shares authorized, 3,931,528 and 3,952,328 issued 3,932 3,952 Additional paid in capital 49,707 50,034 Retained earnings 17,881 13,740 Unearned compensation - ESOP (349 ) - Accumulated other comprehensive income (loss) 550 (171 ) Total stockholders' equity 71,721 67,555 Total liabilities, redeemable common stock, and stockholders' equity $ 606,009 $ 544,017 See Notes to Consolidated Financial Statements. F-1 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Income December 31, 2007, 2006, and 2005 (Dollars in thousands, except per share data) 2007 2006 2005 Interest income: Loans $ 29,455 $ 23,314 $ 17,943 Securities - taxable 5,695 4,859 5,041 Securities - nontaxable 830 551 557 Federal funds sold 497 509 195 Interest-bearing deposits in other banks 382 191 157 Total interest income 36,859 29,424 23,893 Interest expense: Deposits 13,681 9,608 6,209 Borrowed funds 626 625 215 Total interest expense 14,307 10,233 6,424 Net interest income 22,552 19,191 17,469 Provision for loan losses 639 839 751 Net interest income after provision for loan losses 21,913 18,352 16,718 Other income: Service charges on deposit accounts 3,846 3,304 3,264 Other service charges and fees 1,336 1,104 930 Net gain on sale of securities available for sale - - 320 Impairment charge on investments - - (600 ) Loss on disposal of assets - - (184 ) Net gain on sale of loans 416 159 148 Income on bank-owned life insurance 594 340 146 Other operating income 605 457 454 Total other income 6,797 5,364 4,478 Other expenses: Salaries and employee benefits 10,543 8,073 7,297 Equipment and occupancy expenses 2,120 1,643 1,559 Amortization of intangibles 926 807 963 Other operating expenses 6,045 4,644 4,377 Total other expenses 19,634 15,167 14,196 Income before income taxes 9,076 8,549 7,000 Income tax expense 2,776 2,775 2,156 Net income $ 6,300 $ 5,774 $ 4,844 Basic and diluted earnings per share $ 1.60 $ 1.58 $ 1.36 See Notes to Consolidated Financial Statements. F-2 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income Years Ended December 31, 2007, 2006, and 2005 (Dollars in thousands) 2007 2006 2005 Net income $ 6,300 $ 5,774 $ 4,844 Other comprehensive (loss): Unrealized holding gain (loss) on securities available for sale arising during period, net of taxes of $436, $144, and $179 721 328 (263 ) Reclassification adjustment for gains included in net income, net of tax of $-0-, $-0-, and $146 - - 174 Comprehensive income $ 7,021 $ 6,102 $ 4,755 See Notes to Consolidated Financial Statements. F-3 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity December 31, 2007, 2006 and 2005 (Dollars in thousands, except per share data) Accumulated Additional Other Com- Unearned Total Common Stock Paid In Retained prehensive Compensation Stockholders' Shares ParValue Capital Earnings Income(Loss) (ESOP) Equity Balance, December 31, 2004 3,571,556 $ 3,572 $ 40,647 $ 6,931 $ (410 ) $ - $ 50,740 Net income - - - 4,844 - - 4,844 Cash dividends declared,$.48 per share - - - (1,713 ) - - (1,713 ) Purchase and retirement of stock (8,141 ) (8 ) (184 ) - - - (192 ) Shares issued 17,778 17 383 - - - 400 Adjustment for shares owned by ESOP - - - (534 ) - - (534 ) Unrealized loss on securities available for sale - (89 ) - (89 ) Balance, December 31, 2005 3,581,193 $ 3,581 $ 40,846 $ 9,528 $ (499 ) $ - $ 53,456 Net income - - - 5,774 - - 5,774 Adjustment resulting from adoption of Staff Acccounting Bulletin Number 108 - - - 233 - - 233 Cash dividends declared,$.50 per share - - - (1,791 ) - - (1,791 ) Shares issued in business combination 371,135 371 9,093 - - - 9,464 Stock compensation - - 95 - - - 95 Adjustment for shares owned by ESOP - - - (4 ) - - (4 ) Unrealized gain on securities available for sale - 328 - 328 Balance, December 31, 2006 3,952,328 $ 3,952 $ 50,034 $ 13,740 $ (171 ) $ - $ 67,555 Net income - - - 6,300 - - 6,300 Cash dividends declared,$.52 per share - - - (2,056 ) - - (2,056 ) Stock compensation - - 106 - - - 106 Purchase and retirement of stock (20,800 ) (20 ) (433 ) - - - (453 ) Adjustment for shares owned by ESOP - - - (103 ) - - (103 ) Change in unearned compensation - ESOP - (349 ) (349 ) Unrealized gain on securities available for sale - 721 - 721 Balance, December 31, 2007 3,931,528 $ 3,932 $ 49,707 $ 17,881 $ 550 $ (349 ) $ 71,721 See Notes to Consolidated Financial Statements. F-4 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows For The Years Ended December 31, 2007, 2006, and 2005 (Dollars in thousands) 2007 2006 2005 OPERATING ACTIVITIES Net income $ 6,300 $ 5,774 $ 4,844 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,097 824 772 Amortization of intangibles 926 807 963 Other amortization 234 113 253 Provision for loan losses 639 839 751 Stock compensation expense 106 95 - Impairment loss on investment securities - - 600 Gain on sale of securities available for sale - - (320 ) Deferred income taxes (320 ) (312 ) (582 ) Income on bank-owned life insurance (594 ) (340 ) (146 ) Increase in interest receivable (113 ) (421 ) (454 ) Increase (decrease) in income taxes payable (28 ) (198 ) 385 Increase (decrease) in interest payable (360 ) 1,069 369 Net gain on sale of loans (416 ) (159 ) (148 ) Originations of mortgage loans held for sale (12,046 ) (15,323 ) (13,092 ) Proceeds from sales of mortgage loans held for sale 12,679 15,341 13,610 Increase in mortgage servicing assets (266 ) - - Loss on disposal of equipment 25 - 184 (Increase) in other assets 167 (1,266 ) (444 ) Increase (decrease) in other liabilities (135 ) 387 (393 ) Net cash provided by operating activities 7,895 7,230 7,152 INVESTING ACTIVITIES Purchases of securities held to maturity - - (8,667 ) Proceeds from maturities of securities held to maturity 8,319 10,947 18,061 Purchases of securities available for sale (23,701 ) (11,243 ) (14,007 ) Proceeds from maturities of securities available for sale 28,310 8,725 7,530 Proceeds from sales of securities available for sale 3,002 - 1,794 Net increase (decrease) in restricted equity securities 278 362 (1,650 ) Net (increase) decrease in interest-bearing deposits in other banks (5,575 ) 254 1,207 Net decrease in federal funds sold 11,288 (5,003 ) 5,633 Net increase in loans (13,481 ) (24,529 ) (47,045 ) Purchase of premises and equipment (2,982 ) (3,393 ) (3,325 ) Proceeds from sale of other real estate owned 584 630 400 Purchase of bank-owned life insurance - (5,495 ) - Net cash acquired in (used in) business combination (14,247 ) 940 - Net cash (used in) investing activities (8,205 ) (27,805 ) (40,069 ) F-5 SouthCrest Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Continued) Years Ended December 31, 2007, 2006 and 2005 (Dollars in thousands) 2007 2006 2005 FINANCING ACTIVITIES Net increase in deposits $ 1,637 $ 32,692 $ 25,648 Proceeds from short-term borrowed funds - - 15,000 Principal repayments on short-term borrowed funds (110 ) (15,110 ) (110 ) Proceeds from long-term borrowed funds 5,775 11,280 1,500 Principal repayments on long-term borrowed funds (5,000 ) (5,500 ) (1,500 ) Purchase and retirement of stock (453 ) - (192 ) Increase in unearned compensation - ESOP (349 ) - - Proceeds from sale of stock - - 400 Dividends paid (2,056 ) (1,791 ) (1,713 ) Net cash provided by (used in) financing activities (556 ) 21,571 39,033 Net increase (decrease) in cash and due from banks (866 ) 996 6,116 Cash and due from banks at beginning of year 16,926 15,930 9,814 Cash and due from banks at end of period $ 16,060 $ 16,926 $ 15,930 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest $ 14,207 $ 9,164 $ 6,055 Income taxes 2,982 3,156 2,576 NONCASH TRANSACTIONS Principal balances of loans transferred to other real estate owned $ 704 $ 506 $ 533 Increase in redeemable common stock held by ESOP 103 4 534 Unrealized gain (loss) on securities available for sale, net 1,157 472 (122 ) BUSINESS COMBINATION Cash and due from banks $ 3,103 $ 8,497 $ - Federal funds sold 8,100 3,204 - Interest-bearing deposits in other banks 181 1,096 - Securities available for sale 24,046 13,451 - Restricted equity securities 257 121 - Loans, net 26,344 33,229 - Bank-owned life insurance 3,187 2,117 - Premises and equipment 909 1,500 - Goodwill 5,198 6,392 - Core deposit intangible 715 1,052 - Other assets 1,254 808 - Total assets $ 73,294 $ 71,467 Deposits $ 49,672 $ 52,030 $ - Short-term borrowed funds 3,000 - - Other liabilities 3,272 2,416 - Total liabilities assumed 55,944 54,446 Purchase price $ 17,350 $ 17,021 $ - F-6 SOUTHCREST FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations SouthCrest Financial Group, Inc. (the “Company”) is a bank holding company whose principal activity is the ownership and management of its wholly-owned subsidiary banks (the “Banks”), Bank of Upson (“Upson”), First National Bank of Polk County (“FNB
